Citation Nr: 0007958	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bronchial 
asthma.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1997 the Board remanded the case to the RO for 
additional development.


REMAND

Review of the record reflects that in accordance with Board 
remand instructions the RO issued correspondence notifying 
the veteran that additional evidence was required in support 
of his claim in June 1998.  The Board notes, however, that 
the notice was sent to an address different than the address 
provided by the veteran in his June 1994 substantive appeal 
which is the last correspondence of record from the veteran.  
A subsequent RO examination request reflects another change 
of address for the veteran but does not indicate how that 
information was obtained.  The record shows the veteran 
failed to report for scheduled examinations in October 1998, 
January 1999, April 1999, and October 1999.  As the record 
does not reflect the RO notified the veteran of the scheduled 
VA examinations at his last address of record, the Board 
finds additional development is required.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (1999).

The Court has also held that a veteran must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992). Therefore, the Board 
finds the veteran should be afforded another opportunity to 
attend a VA examination, with the understanding that failure 
to attend the examination without good cause shall result in 
the denial of his claim for VA benefits.  See 38 C.F.R. 
§ 3.655 (1999). 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should make reasonable 
attempts to determine the veteran's 
current address and document those 
attempts.  In the event that a new 
address is found, and it is different 
from the address on the June 1998 
notification, the RO should re-mail the 
June 1998 notification of the Board 
remand to the veteran at that new 
address.  If a new address is not found, 
the RO should re-mail the June 1998 
notification of the Board remand to the 
veteran at his last address of record as 
provided on the June 1994 substantive 
appeal.  

2.  The veteran should be rescheduled for 
a VA examination to determine the nature 
and severity of his respiratory disorder.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include pulmonary function tests and any 
other tests or studies deemed necessary 
by the examiner for an accurate 
assessment.  The examiner is requested to 
provide an assessment of the degree of 
disability associated with this 
respiratory disorder.

3.  If after adequate notice the veteran 
fails to report for a scheduled VA 
examination without good cause, the RO 
should take appropriate action to deny 
the claim.  See 38 C.F.R. § 3.655 (1999).

4.  If an examination is conducted, the 
RO should review the claims file to 
ensure that the requested development has 
been completed in full.  If not, the RO 
should implement corrective procedures.

5.  After the action requested has been 
completed to the extent possible, as well 
as any other action deemed necessary, the 
RO should re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




